HUGHES, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Fostoria Elks Home Co. brought an action to quiet title to real estate then owned by it. Pelton and others were owners of two adjacent tracts and claimed as appurtenant thereto an easement in the stairway, halls and toilet room located on the property • of the Elks. The stairway and halls and toilet room constituted the only means of access for such purposes to both buildings. At one time Seney and McCauley owned all the premises as tenants in common. McCauley conveyed his one-half interest in two of these tracts to Seney and by apt words created an easement appurtenant to the building in question.
Pelton later acquired these two tracts, the building thereon and now claims an easement *729in the building which was purchased by the Elks. In refusing plaintiff relief, the Court of Appeals held:
Attorneys — Walter M. Witherspoon, C. A. Guernsey, for Fostoria Elks Home .Co.; Wade & Dillon, for Pelton et al; all of Fostoria.
1. An easement is presumed to be appurtenant and not in gross.
. 2. As the grantor reserved to himself the right to use grantee's premises, he reserved to himself an easement in the building both by reservation and by necessity.